Citation Nr: 0433824	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-11 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain; in excess of 10 percent from June 4, 1998 to March 
13, 2000, and in excess of 20 percent on and after March 14, 
2000.

2.  Entitlement to an increased (compensable) evaluation for 
cervical spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1974 to May 1979.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


The RO denied entitlement to an increased (compensable) 
evaluation for service-connected disability then rated as 
lumbar and cervical strain due to injury.

In September 2000 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for lumbosacral strain 
from June 4, 1998 to March 13, 2000, and 20 percent effective 
March 14, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in May 2003.

The Board's review of the evidentiary record discloses that 
the veteran was last examined by VA in connection with her 
claim for increased compensation benefits for her service-
connected lumbosacral and cervical spine disabilities in 
October 1998 and March 2000.  The medical evidence provided 
by those remote examinations is clearly out of date.  
Furthermore, it is clear from the examination reports that 
the veteran subjectively provided the medical histories 
relied upon by the examiners.  In other words, the claims 
file was not made available to the examiners for review in 
conjunction with the examinations.

The fact that the October 1998 and March 2000 VA examinations 
were conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2004). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

Additionally, the Board notes that the October 1998 and March 
2000 examination reports did not fully address functional 
loss due to pain pursuant to the criteria of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004), and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The post service medical history discloses 
that the appellant sustained additional injuries to the 
spine.  There are no competent and probative medical opinions 
of record clearly delineating any interrelationships 
between/among the variously diagnosed orthopedic disorders of 
the spine reported in the record with respect to spinal 
disability recognized as service-connected by VA.

The Board is of the opinion that contemporaneous 
comprehensive VA orthopedic and neurological examinations of 
the veteran addressing the above evidentiary deficiencies in 
the record are warranted and would materially assist in the 
adjudication of the claimant's appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated her for her 
service-connected lumbosacral and 
cervical spine disabilities during the 
prior year.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a neurologist or 
other available appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of the service-connected lumbosacral and 
cervical spine disabilities, and etiology 
of any other chronic acquired lumbosacral 
and cervical spine disorder(s) which may 
be present and whether they are causally 
related to service-connected 
disabilities.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, the previous and 
amended criteria for rating disabilities 
of the spine, and a separate copy of this 
remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  



The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiners 
address the following medical issues:

(1) Is it at least as likely as not that 
any additional chronic acquired 
lumbosacral and cervical spine 
disorder(s) found on examination is/are 
causally related service and/or post 
service trauma, and if not, to the 
service-connected disabilities of the 
lumbosacral and cervical spine 
disabilities?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
lumbosacral and cervical spine 
disabilities aggravate any chronic 
acquired lumbosacral and cervical spine 
disorder(s) found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any additional 
chronic acquired lumbosacral and cervical 
spine disorder(s) found on examination;

(b) The increased manifestations, which, 
in the examiners' opinion, are 
proximately due to the service-connected 
lumbosacral and cervical spine 
disabilities based on medical 
considerations; and
(c) The medical considerations supporting 
an opinion that increased manifestations 
of any additional chronic acquired 
lumbosacral and cervical spine 
disorder(s) found on examination is/are 
proximately due to the service-connected 
lumbosacral and cervical spine 
disabilities.

(d) Do the service-connected lumbosacral 
spine and cervical spine strain involve 
only the nerves, or do they also involve 
the muscles and joint structure?

(e) Do the service-connected lumbosacral 
spine and cervical spine strain cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners should so 
indicate.

(f) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbosacral spine and cervical spine 
strain, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected lumbosacral spine and cervical 
spine strain, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbosacral spine 
and cervical spine strain.



(g) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
lumbosacral spine and cervical spine 
strain, and if such overlap exists, the 
degree to which the nonservice-connected 
problem(s) creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected lumbosacral spine and cervical 
spine strain.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the criteria of 
38 C.F.R. § 4.40, 4.45, 4.59, as well as 
the previous and revised criteria for 
rating service-connected disabilities of 
the spine.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
service-connected lumbosacral spine and 
cervical spine strain, and any inferred 
secondary service connection claims as 
the result of the detailed orthopedic and 
neurological examinations discussed 
above.  In so doing, the VBA AMC should 
document its consideration of the 
application of 38 C.F.R. § 3.310(a) 
(2004), and Allen v. Brown, 7 Vet. 
App. 439 (1995).  The VBA AMC should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1) (2004), as to 
the claims of entitlement to increased 
evaluations.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims on appeal, and may 
result in a denial(s).  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


